Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed March 31, 2021.  At this point claims 1, 6 and 11 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 6, and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following limitations are not described in the specification: “assembling the systems of the power grid from the final power grid design” (claim 1), “configure the power grid to the final design” (claims 6 and 11).  The specification does not provide written description for these limitations.  The specification does not disclose how to design and assembling the systems of the power grid.
The spec does not provide written description support for power grid design (claim 1), power grid problem addressing changes in environment factors (claim 6), final design that minimizes the power grid problem (claim 6), define a power grid problem having a design comprising the power grid and a scenario, the power grid problem addressing changes in environment factors (claims 6 and 11).



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. The claim recites’….

Claim 1
A method for adapting systems of a power grid to changing environmental factors comprising:
a)    inputting a problem having a design and a scenario into a computer system;
b)    choosing one or more performance metrics of a design;
c)    selecting one or more measures for the one or more chosen performance metrics;
d)    evaluating the one or more measures for the design and scenario;
e)    redefining design;
f)    repeating steps a through e to create one or more designs;
g)    comparing the one or more designs based on the evaluation of the evaluated performance metrics;
h)    providing a final power grid design from the one or more designs based on the evaluation of the evaluated performance metrics; and

wherein the evaluation of the performance metrics is executed by instructions by a computer; and 
wherein the performance metric is selected from the group consisting of cost, availability, efficiency and survivability, and
wherein cost is measured by the following formula:
            
                
                    
                        $
                    
                    
                        i
                        m
                        p
                        l
                        e
                        m
                        e
                        n
                        t
                        a
                        t
                        i
                        o
                        n
                    
                
            
        =            
                
                    
                        ∑
                        
                            J
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    s
                                
                            
                        
                    
                    
                        
                            
                                $
                            
                            
                                i
                                m
                                p
                                l
                                e
                                m
                                e
                                n
                                t
                                a
                                t
                                i
                                o
                                n
                            
                        
                    
                
            
        

wherein availability is measured by the following formula:


            
                
                    
                        A
                    
                    
                        S
                        o
                        S
                    
                
            
        =            
                
                    
                        1
                    
                    
                        
                            
                                t
                            
                            
                                t
                                o
                                t
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    t
                                    i
                                    m
                                    e
                                    s
                                
                            
                        
                    
                    
                        
                            
                                ∆
                                t
                            
                            
                                i
                            
                        
                    
                
                
                    
                        m
                        a
                        x
                    
                    
                        j
                        =
                        p
                        o
                        s
                        s
                        i
                        b
                        l
                        e
                         
                        s
                        u
                        c
                        c
                        e
                        s
                        s
                        -
                        
                            
                                p
                                a
                                t
                                h
                            
                            
                                n
                            
                        
                    
                
            
        combinations [            
                
                    
                        m
                        i
                        n
                    
                    
                        k
                        =
                        S
                        P
                         
                        r
                        e
                        q
                        u
                        i
                        r
                        e
                        m
                        e
                        n
                        t
                        s
                    
                
            
        (            
                
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        o
                                        p
                                        e
                                        r
                                        a
                                        t
                                        i
                                        n
                                        g
                                        |
                                        o
                                        p
                                        e
                                        r
                                        a
                                        b
                                        l
                                        e
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        .
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        r
                                        e
                                        q
                                        u
                                        i
                                        r
                                        e
                                        d
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                
            
        )]


efficiency is measured by the following formula:

excess_power_ration=            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    -
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        

survivability is measured by the following formula:

combat_damage_downtime_frac=            
                
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        d
                                        a
                                        m
                                        a
                                        g
                                        e
                                        d
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        

Claim 6
A system comprising a non-transitory computer readable storage medium encoded with programming complex systems, the non-transitory computer readable medium with programming configured to:

b) choose one or more performance metrics;
c)    select one or more measures for the one or more chosen performance metrics;

d)    evaluate the one or more measures for the design and scenario;

e)    redefine design;

f)    repeat steps a through e to create one or more designs;

g)    compare the one or more designs based on the evaluation of the evaluated performance metrics to determine a final design that minimizes the power grid problem; and
h)    configure the power grid system to the final design;
wherein the performance metric is selected from one or more performance metrics selected from a group consisting of cost availability, efficiency and survivability, and
wherein cost is measured by the following formula:

            
                
                    
                        $
                    
                    
                        i
                        m
                        p
                        l
                        e
                        m
                        e
                        n
                        t
                        a
                        t
                        i
                        o
                        n
                    
                
            
        =            
                
                    
                        ∑
                        
                            J
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    s
                                
                            
                        
                    
                    
                        
                            
                                $
                            
                            
                                i
                                m
                                p
                                l
                                e
                                m
                                e
                                n
                                t
                                a
                                t
                                i
                                o
                                n
                            
                        
                    
                
            
        


wherein availability is measured by the following formula:

            
                
                    
                        A
                    
                    
                        S
                        o
                        S
                    
                
            
        =            
                
                    
                        1
                    
                    
                        
                            
                                t
                            
                            
                                t
                                o
                                t
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    t
                                    i
                                    m
                                    e
                                    s
                                
                            
                        
                    
                    
                        
                            
                                ∆
                                t
                            
                            
                                i
                            
                        
                    
                
                
                    
                        m
                        a
                        x
                    
                    
                        j
                        =
                        p
                        o
                        s
                        s
                        i
                        b
                        l
                        e
                         
                        s
                        u
                        c
                        c
                        e
                        s
                        s
                        -
                        
                            
                                p
                                a
                                t
                                h
                            
                            
                                n
                            
                        
                    
                
            
        combinations [            
                
                    
                        m
                        i
                        n
                    
                    
                        k
                        =
                        S
                        P
                         
                        r
                        e
                        q
                        u
                        i
                        r
                        e
                        m
                        e
                        n
                        t
                        s
                    
                
            
        (            
                
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        o
                                        p
                                        e
                                        r
                                        a
                                        t
                                        i
                                        n
                                        g
                                        |
                                        o
                                        p
                                        e
                                        r
                                        a
                                        b
                                        l
                                        e
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        .
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        r
                                        e
                                        q
                                        u
                                        i
                                        r
                                        e
                                        d
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                
            
        )]


efficiency is measured by the following formula:

            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    -
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        


survivability is measured by the following formula:

combat_damage_downtime_frac=            
                
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        d
                                        a
                                        m
                                        a
                                        g
                                        e
                                        d
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        

Claim 11
A computer program product stored on a non-transitory computer readable medium, wherein a final design produced by the executed computer program product by a computer is used to configure systems of a power grid and wherein executed by a process, the computer program product is configured to:
a)    define a power grid problem having a design comprising the power grid and a scenario, the power grid problem addressing changes in environmental factors;
b)    choose one or more performance metrics;
c)    select one or more measures for the one or more chosen performance metrics;
d)    evaluate the one or more measures for the design and scenario;
e)    redefine design;
f)    repeat steps a through e to create one or more designs;
g)    compare the one or more designs based on the evaluation of the evaluated performance metrics to determine a final design that minimizes the power grid problem; and
h)    configure the power grid system to the final design

            
                
                    
                        $
                    
                    
                        i
                        m
                        p
                        l
                        e
                        m
                        e
                        n
                        t
                        a
                        t
                        i
                        o
                        n
                    
                
            
        =            
                
                    
                        ∑
                        
                            J
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    s
                                
                            
                        
                    
                    
                        
                            
                                $
                            
                            
                                i
                                m
                                p
                                l
                                e
                                m
                                e
                                n
                                t
                                a
                                t
                                i
                                o
                                n
                            
                        
                    
                
            
          

wherein availability is measured by the following formula:
            
                
                    
                        A
                    
                    
                        S
                        o
                        S
                    
                
            
        =            
                
                    
                        1
                    
                    
                        
                            
                                t
                            
                            
                                t
                                o
                                t
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    t
                                    i
                                    m
                                    e
                                    s
                                
                            
                        
                    
                    
                        
                            
                                ∆
                                t
                            
                            
                                i
                            
                        
                    
                
                
                    
                        m
                        a
                        x
                    
                    
                        j
                        =
                        p
                        o
                        s
                        s
                        i
                        b
                        l
                        e
                         
                        s
                        u
                        c
                        c
                        e
                        s
                        s
                        -
                        
                            
                                p
                                a
                                t
                                h
                            
                            
                                n
                            
                        
                    
                
            
        combinations [            
                
                    
                        m
                        i
                        n
                    
                    
                        k
                        =
                        S
                        P
                         
                        r
                        e
                        q
                        u
                        i
                        r
                        e
                        m
                        e
                        n
                        t
                        s
                    
                
            
        (            
                
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        o
                                        p
                                        e
                                        r
                                        a
                                        t
                                        i
                                        n
                                        g
                                        |
                                        o
                                        p
                                        e
                                        r
                                        a
                                        b
                                        l
                                        e
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        .
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        r
                                        e
                                        q
                                        u
                                        i
                                        r
                                        e
                                        d
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                
            
        )]


efficiency is measured by the following formula:

excess_power_ration=            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    -
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        


survivability is measured by the following formula:

combat_damage_downtime_frac=            
                
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        d
                                        a
                                        m
                                        a
                                        g
                                        e
                                        d
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        


Step 1:
‘Are the claims a process, machine, manufacture or a composition of matter?’ The Examiner’s position is these claims recite a process in the form of a pseudo algorithm using specific formulas which generate values for cost, availability, measure and survivability of a ‘system.’ The claims recite steps of generating a scenario & design using performance metrics, measuring the metrics, evaluating the scenario & design 

Step 2A: (two prong approach)
Prong one: ‘Does the claim recite an abstract idea, law of nature or natural phenomenon? (Mathematical Concept, Mental Process, Methods of Organizing Human)

The Examiner’s position is a portion of the claimed invention falls under both ‘mathematical process’ and ‘mental process.’  
In regards to mathematical concept, all claims contain the following formulas…
wherein cost is measured by the following formula:

            
                
                    
                        $
                    
                    
                        i
                        m
                        p
                        l
                        e
                        m
                        e
                        n
                        t
                        a
                        t
                        i
                        o
                        n
                    
                
            
        =            
                
                    
                        ∑
                        
                            J
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    s
                                
                            
                        
                    
                    
                        
                            
                                $
                            
                            
                                i
                                m
                                p
                                l
                                e
                                m
                                e
                                n
                                t
                                a
                                t
                                i
                                o
                                n
                            
                        
                    
                
            
        


wherein availability is measured by the following formula:

            
                
                    
                        A
                    
                    
                        S
                        o
                        S
                    
                
            
        =            
                
                    
                        1
                    
                    
                        
                            
                                t
                            
                            
                                t
                                o
                                t
                            
                        
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            
                                
                                    N
                                
                                
                                    t
                                    i
                                    m
                                    e
                                    s
                                
                            
                        
                    
                    
                        
                            
                                ∆
                                t
                            
                            
                                i
                            
                        
                    
                
                
                    
                        m
                        a
                        x
                    
                    
                        j
                        =
                        p
                        o
                        s
                        s
                        i
                        b
                        l
                        e
                         
                        s
                        u
                        c
                        c
                        e
                        s
                        s
                        -
                        
                            
                                p
                                a
                                t
                                h
                            
                            
                                n
                            
                        
                    
                
            
        combinations [            
                
                    
                        m
                        i
                        n
                    
                    
                        k
                        =
                        S
                        P
                         
                        r
                        e
                        q
                        u
                        i
                        r
                        e
                        m
                        e
                        n
                        t
                        s
                    
                
            
        (            
                
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        o
                                        p
                                        e
                                        r
                                        a
                                        t
                                        i
                                        n
                                        g
                                        |
                                        o
                                        p
                                        e
                                        r
                                        a
                                        b
                                        l
                                        e
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        .
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                N
                            
                            
                                
                                    
                                        r
                                        e
                                        q
                                        u
                                        i
                                        r
                                        e
                                        d
                                    
                                    
                                        k
                                        ,
                                         
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                
            
        )]


efficiency is measured by the following formula:

excess_power_ration=            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    -
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                            i
                                            m
                                            e
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∆
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            g
                                            e
                                            n
                                        
                                    
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        j
                                        ,
                                         
                                        i
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        


survivability is measured by the following formula:

            
                
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        d
                                        a
                                        m
                                        a
                                        g
                                        e
                                        d
                                    
                                
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                            y
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        j
                                    
                                    
                                        t
                                        o
                                        t
                                    
                                
                            
                        
                    
                
            
        

These formulas are clearly within the sub-domain of mathematical concepts of ‘mathematical formulas or equations.’  

The Examiner’s position is another portion of the claimed invention is within the domain of ‘mental process’ which is defined as concepts performed in the human mind (including an observation, evaluation, judgement, opinion).’ 

Claims 6 and 11 have the following claim element…
a) define a power grid problem having a design comprising power grid systems and a scenario, the power grid problem addressing changes in environmental factors; (Claim 6)
a) define a power grid problem having a design comprising the power grid and a scenario, the power grid problem addressing changes in environmental factors; (Claim 11).
Defining a scenario and proposed design of a power grid can be accomplished by a mental step. It is commonly known that changes in the environment have effect on power demands.

Claims 1, 6 and 11 have the following claim element…
b) choosing one or more performance metrics of a design; (Claim 1)
b) choose one or more performance metrics; (Claim 6)

Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Deciding which metrics which might be a factor is a decision for the mind to determine. 

Claims 1, 6 and 11 have the following claim element…
c) selecting one or more measures for the one or more chosen performance metrics; (Claim 1)
c) select one or more measures for the one or more chosen performance metrics; (Claim 6)
c) select one or more measures for the one or more chosen performance metrics (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Deciding which metrics to implement is a decision for the mind to determine. 

Claims 1, 6 and 11 have the following claim element…
d) evaluating the one or more measures for the design and scenario; (Claim 1)
d) evaluate the one or more measures for the design and scenario; (Claim 6)
d) evaluate the one or more measures for the design and scenario (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. The mind has some basis to determine how an evaluation of the design and scenario. 

Claims 1, 6 and 11 have the following claim element…
e) redefining design; (Claim 1)
e) redefine design; (Claim 6)
e) redefine design (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Redefining a design which was initially created with the mind is further redefined by the mind in order to achieve goals set by the mind. 

Claims 1, 6 and 11 have the following claim element…
g) compare the one or more designs based on the evaluation of the evaluated performance metrics; (Claim 1)
g) compare the one or more designs based on the evaluation of the evaluated performance metrics to determine a final design that minimizes the power grid problem; (Claim 6)
g) compare the one or more designs based on the evaluation of the evaluated performance metrics to determine a final design that minimizes the power grid problem (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Comparison of designs is a mental exercise based on the lack of how this is accomplished and determining factors of based on the 

Claims 1, 6 and 11 have the following claim element…
…wherein the performance metric is selected from the group consisting of cost, availability, efficiency and survivability, and (Claim 1)
…wherein the performance metric is selected from one or more performance metrics selected from a group consisting of cost availability, efficiency and survivability, and (Claim 6)
…wherein the performance metric is selected from one or more performance metrics selected from a group consisting of cost availability, efficiency, and survivability, and wherein cost is measured by executed the following formula upon: (Claim 11)
Having data from a plurality of different areas or domains is an abstract concept of data having to belong to categories. This is a mental step.

Prong two: ‘Does the claim recite addition elements that integrate the judicial exception into a practical application?’ 

Claim 1 has the following claim element…
a)    inputting a problem having a design and a scenario into a computer system;
The activity of mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). Data input is not considered a practical application. 

Claims 1, 6 and 11 have the following claim element…

f) repeat steps a through e to create one or more designs; (Claim 6)
f) repeat steps a through e to create one or more designs (Claim 11).
Performing repetitive calculations, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example ii. The act of repeating steps is not considered a practical application. 


Claims 1, 6 and 11 have the following claim element…
h) providing a final power grid design from the one or more designs based on the evaluation of the evaluated performance metrics; (Claim 1)
h) configure the power grid system to the final design: (Claim 6)
h) configure the power grid system to the final design; (Claim 11).
	Providing a design can be performed mentally or with a pen and paper which is mentioned as being abstract. Mental processes include concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Implementing the design to a power grid is merely post solution activity and is not considered a practical application.
	 
Claim 1 has the following claim element…
…wherein the evaluation of the performance metrics is executed by instructions by a computer; and 
This is understood to be generic computer equipment. See MPEP 2106.05(f). The use of a generic computer is not considered a practical application. 

Claim 1 has the following claim element…
i)    assembling the systems of the power grid from the final power grid design;
This is an additional element and post solution activity of configuring the system based on the final design and is not considered a practical application. 

The judicial exception is not integrated into a practical application. There is no claimed application in which the invention is to be employed. There is no specific application such as individual life expectancy or rock boring bit longevity. There are no general domains such as farming or business methods. A system of system appears to be as general as possible and all encompassing.   

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception?  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) below do not surpass the threshold of significantly more. 
 
Claim 1 has the following claim element…
a)    inputting a problem having a design and a scenario into a computer system;
The activity of mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). Data input is not considered significantly more.

Claims 1, 6 and 11 have the following claim element…
f) repeating steps a through e to create one or more designs; (Claim 1)

f) repeat steps a through e to create one or more designs (Claim 11).
Performing repetitive calculations, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example ii. The act of repeating steps is not considered significantly more.

Claims 1, 6 and 11 have the following claim element…
h) providing a final power grid design from the one or more designs based on the evaluation of the evaluated performance metrics; (Claim 1)
h) configure the power grid system to the final design: (Claim 6)
h) configure the power grid system to the final design; (Claim 11).
	Providing a design can be performed mentally or with a pen and paper which is mentioned as being abstract. Mental processes include concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Implementing the design to a power grid is merely post solution activity and is not considered significantly more.

Claim 1 has the following claim element…
…wherein the evaluation of the performance metrics is executed by instructions by a computer; and 
This is understood to be generic computer equipment. See MPEP 2106.05(f). The use of a generic computer is not considered significantly more.


i)    assembling the systems of the power grid from the final power grid design;
This is an additional element and post solution activity of configuring the system based on the final design and is not considered significantly more. 


Therefore the claims are non-statutory under 35 U.S.C. 101. 


Response to Arguments
5.	Applicant’s arguments filed on 3/31/2021 for claims 1, 6 and 11 have been fully considered but are not persuasive.

6.	In reference to the Applicant’s argument:
101 patenting rejection

The Examiner rejected claims 1, 6 and 11 under 35 U.S.C. § 101 and as drawn to non-statutory subject matter.

In considering the Board Affirmation and the Final rejection, Applicant has amended the claims to address a specific know problem, that of structuring the electrical grid (grid) for adaptability of grid operations in reaction to a changing environment, by a novel method. The two factors now part of the USPTO guidance for distinguishing from and abstract idea. The novel method includes determining the system configuration from defined performance measurements that are subject to environmental factors of the power grid.

Examiner’s response:


7.	Claims 1, 6 and 11 are rejected.

Conclusion	
8.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-U. S. Patent Publication 20130238294: Legbedji
	-U. S. Patent Publication 20130166270: Sun

Correspondence Information
9.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;

	Receptionist, 
            Customer Service Window, 
	Randolph Building, 
            401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.